Citation Nr: 0627396	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  O4-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether an April 2000 rating decision was the product of 
clear and unmistakable error in failing to award separate 10 
percent evaluations for tinnitus in each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2003 rating decision of 
the Sioux Falls, South Dakota Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The record does not establish that any of the correct facts 
as they were known at the time were not before the RO at the 
time of the April 2000 rating decision, or that the RO 
incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The April 2000 rating decision was not CUE in failing to 
award the veteran separate 10 percent evaluations for 
tinnitus in each ear.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Although the 
VA's duty to notify and assist is generally applicable to all 
claims filed on or after November 9, 2000, it is not 
applicable to CUE claims because CUE claims are not 
conventional appeals, but rather collateral attacks on a 
final decision.  Livesay v. Principi, 15 Vet. App. 165 
(2001).

Analysis of the Claim

The veteran contends that the April 2000 rating decision was 
clearly and unmistakably erroneous in failing to grant 
separate 10 percent evaluations for tinnitus in each ear 
because the regulatory provisions extant at that time were 
incorrectly applied.  Specifically, he argues that separate 
10 percent evaluations should have been applied to each ear 
because at the time his bilateral tinnitus was adjudicated, 
Diagnostic Code (DC) 6260 did not explicitly proscribe 
assigning separate evaluations for each ear for tinnitus and 
38 C.F.R. § 4.25(b) stated that disabilities arising from a 
single disease entity were to be rated separately.

In support of his argument, the veteran notes that on June 
13, 2003, DC 6260 was revised to include "Note (2): Assign 
only a single evaluation for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head," 
the veteran argues that this revision is inapplicable to the 
instant case because it was not in effect at the time his 
claim was adjudicated.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that no 
clear and unmistakable error was present in the challenged 
rating decision, and the appeal will be denied.

Clear and unmistakable error (CUE) is a special type of 
error; it is an error which the claimant alleges was made in 
a prior rating decision which the claimant did not appeal 
within the one-year time limit for filing an appeal to the 
Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 
3.105(a).  Previous determinations which were final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2005).

There is a three-pronged test to determine whether CUE is 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were later evaluated), or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Applicable law in effect at the time of the April 2000 rating 
decision provided for a 10 percent disability rating for 
recurrent tinnitus.  38 C.F.R. § 4.88a, DC 6260 (1999).  And 
38 C.F.R. § 4.25 (1999) provided, in pertinent part: "Except 
as otherwise noted in this schedule, the disabilities arising 
from a single disease entity . . . are to be rated separately 
as are all other disabling conditions, if any."

The record reveals that the evidence that was considered by 
the April 2000 rating decision consisted of the veteran's 
service medical records and a June 1999 VA audiology 
examination.  The rating decision noted, and a review 
confirms, that just prior to his discharge from active duty, 
the veteran reported a history of exposure to loud noise from 
serving for 15 years on a flight line and a fairly constant, 
bilateral, high-pitched ringing in the ears.  The June 1999 
VA audiology examination matched the veteran's tinnitus at 
approximately 5000 Hertz.

Based on that evidence, the April 2000 rating decision 
granted service connection for bilateral tinnitus and 
assigned a disability rating of 10 percent.  The veteran was 
notified of that decision and of his appellate rights, but he 
did not appeal the tinnitus decision from the RO's April 2000 
rating decision.  Consequently, the April 2004 rating 
decision represents a final decision.

The veteran's primary argument is that the April 2000 rating 
decision was contrary to various court precedent and opinions 
of VA's General Counsel - all issued subsequently to April 
2000, and that there were no laws or regulations that 
proscribed a separate rating for bilateral tinnitus at the 
time of the rating decision.  

However, the veteran has not argued that any then-existing 
law was misapplied, or that the facts of the appeal were not 
before the adjudicator.  Because the VA's interpretation of 
DC 6260 at the time the veteran's claim for service 
connection for bilateral tinnitus was adjudicated indicated 
that only a maximal 10 percent disability rating could be 
awarded for such disorder, the RO's April 2000 rating 
decision did not constitute CUE in evaluating the veteran's 
bilateral tinnitus as 10 disabling. 


ORDER

The April 2000 rating decision was not clearly and 
unmistakably erroneous in granting a disability rating of 10 
percent for bilateral tinnitus, and the appeal is denied. 





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


